Citation Nr: 0322076	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-22 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On December 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Because the veteran indicates that he 
received treatment, apparently 
psychiatric, in service at Tripler 
Hospital in Hawaii in approximately 1969, 
and was diagnosed with claustrophobia or 
"island fever", contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to request all 
available mental hygiene records 
concerning this treatment, and furnish 
the above information.  If no such 
records can be found, or if they have 
been destroyed, ask for specific 
confirmation of that fact.

2.  Then, after the above has been 
completed, arrange for the veteran to be 
afforded a psychiatric examination to 
determine the nature and extent of any 
psychiatric disorder found to be present.  
A complete clinical history of the 
veteran should be obtained.  All 
indicated diagnostic tests or studies 
deemed necessary should be completed and 
all clinical manifestations should be 
reported in detail.  (1) The examiner 
should render an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that a psychiatric disorder, 
if present, is related to psychiatric 
findings noted in service, including 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
found to be present is related to the 
findings noted in service from 1978 to 
1982.  (2) The physician should render an 
opinion, with supporting analysis, as to 
whether it is at least as likely as not 
that any diagnosed psychiatric disorder 
found to be present was caused by or 
aggravated by the veteran's service-
connected residuals of a fusion at C3-4 
or residuals of left ankle sprain with 
limitation of motion.  The degree of 
psychiatric disorder that would not be 
present but for the service-connected 
residuals of cervical fusion or residuals 
of left ankle sprain should be 
identified.  (3) The examiner should be 
requested to reconcile the opinion 
expressed in the April 20, 2001 VA 
examination report with the opinion in 
the July 20, 2001, VA Progress Note 
regarding whether the veteran has PTSD.  
(4) If, and only if, PTSD is diagnosed, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's 20-year military 
career on nuclear submarines provides a 
sufficient stressor to meet the 
recognized DSM-IV diagnostic criteria for 
PTSD.  The physician should include a 
complete rationale for all opinions and 
conclusions expressed.  The claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner should indicate in the 
examination report that the records were 
reviewed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





